
	
		I
		112th CONGRESS
		1st Session
		H. R. 3430
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2011
			Mr. Rothman of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Federal Communications Commission to extend
		  the final deadline for private land mobile radio licensees to migrate to
		  narrowband technology by 2 years.
	
	
		1.Narrowband technology
			 migration delayThe Federal
			 Communications Commission shall take all actions necessary to extend the final
			 deadline in the footnote under section 90.209(b)(5) of title 47, Code of
			 Federal Regulations, for private land mobile radio licensees in the 150–174 MHz
			 and 421–512 MHz bands to migrate to narrowband technology (utilizing 12.5 KHz
			 or narrower) from January 1, 2013, to January 1, 2015.
		
